  Case 1:20-cv-05496-RMB Document 9 Filed 05/06/20 Page 1 of 2 PageID: 773




                           UNITED STATES DISTRICT COURT
                              DISTRICT OF NEW JERSEY


 TROY WRAGG, MICHAEL SCRONIC,
 LEONARD BOGDAN, and
 ELIEZER SOTO-CONCEPCION,                             Case No. 20-cv-5496-RMB
 individually and on behalf of
 all others similarly situated,

                       Petitioners,

                v.

 DAVID E. ORTIZ, in his capacity as Warden
 of the Federal Correctional Institution, Fort
 Dix, and MICHAEL CARVAJAL, in his
 capacity as Director of the Bureau of Prisons,

                       Respondents.



               NOTICE OF MOTION FOR PRELIMINARY INJUNCTION

        PLEASE TAKE NOTICE that pursuant to Fed. R. Civ. P. 65, and upon Petitioners’

Memorandum of Law in Support of Petitioners’ Motion for Preliminary Injunction and their

Petition for Writ of Habeas Corpus Pursuant to 28 U.S.C. §2241, Petitioners hereby move this

Court to issue a Preliminary Injunction ordering temporary enlargement of custody (or bail

pending habeas corpus) of Petitioners and Class Members during the pendency of the petition for

a writ of habeas corpus.

       Given the exigencies and the threat of irreparable harm outlined in the accompanying

Memorandum of Law, Petitioners respectfully request that the Court order Respondents to respond

to this Motion expeditiously. Counsel for Petitioners have written to Counsel for Respondents via



                                                  1
    Case 1:20-cv-05496-RMB Document 9 Filed 05/06/20 Page 2 of 2 PageID: 774




electronic mail in an attempt to negotiate a jointly proposed briefing schedule for the Motion.

Counsel for Petitioners will file their proposal with the Court on May 7. 1




Dated:   May 6, 2020                                 Respectfully submitted:


                                                     s/ Tess Borden___________
                                                     Tess Borden (260892018)
                                                     Jeanne LoCicero
                                                     AMERICAN CIVIL LIBERTIES UNION
                                                     OF NEW JERSEY FOUNDATION
                                                     570 Broad Street, 11th floor
                                                     P.O. Box 32159
                                                     Newark, NJ 07102
                                                     973-854-1733
                                                     tborden@aclu-nj.org




1
    Counsel for Petitioners will send courtesy copies, by electronic mail, of this Motion,
    Memorandum of Law, and accompanying Exhibit, to AUSAs Elizabeth Pascal, John Basiak,
    John Ruymann, and John Stinson, within one hour of the filing of this Motion.
                                                 2
